Citation Nr: 1204812	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) with major depression and memory loss.

2.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected status post closed head injury with residual posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002 and from January 2006 to March 2007.  He also had service in the Reserve.  From March 2006 to September 2006, the Veteran was assigned to the combat zone in support of Operation Iraqi Freedom.  His awards and decorations included the Combat Action Ribbon and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  Since service connection became effective March 7, 2007, the Veteran's service-connected PTSD with major depression and memory loss, has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, disturbances of motivation and mood, depression, impaired sleep, and difficulty in establishing and maintaining effective work and social relationships.

2.  Since service connection became effective March 7, 2007, the Veteran's service-connected status post closed head injury with residual posttraumatic headaches has been manifested by no more than characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSIONS OF LAW

1.  Since service connection became effective March 7, 2007, the criteria for an initial rating in excess of 50 percent have not been met for the Veteran's service-connected PTSD with major depression and memory loss.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 8045-9411 (2011).
2.  Since service connection became effective March 7, 2007, the criteria for an initial rating in excess of 30 percent have not been met for the Veteran's service-connected status post closed head injury with residual posttraumatic headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.1241a, Diagnostic Code 8045-8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for PTSD with depression and memory loss.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that in June 2007, VA received the Veteran's claim of entitlement to service connection for multiple disabilities, including a psychiatric disorder and headaches.  Following the receipt of that claim, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In October 2007, the RO granted the veteran's claim of entitlement to service connection for PTSD with major depression and memory loss and assigned a 50 percent disability rating, effective March 7, 2007.  The RO also granted entitlement to service connection for headaches, the residuals of a closed head injury, and assigned a 10 percent disability rating, effective March 7, 2007.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

In June 2009, the RO raised the Veteran's rating for headaches to 30 percent.  However, it retained the effective date of March 7, 2007.  Inasmuch as that was not a full grant of benefits sought, that issue remained on appeal.  

In light of the foregoing procedural history, the issue of entitlement to an increased rating for PTSD with major depression and memory loss and the issue of entitlement to an increased rating for headaches are considered "downstream" issues; that is, they are derived from the initial service connection claim,.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claims of entitlement to increased ratings for his service-connected PTSD with depression and memory loss, as well as his service-connected headaches.

The foregoing discussion notwithstanding, VA has obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records reflecting his treatment by Dr. C. M. from March 1998 to April 2007; and records reflecting his VA treatment from August 2007 to September 2009.  

In July and August 2007 and January 2009, VA examined the Veteran, in part, to determine the extent of impairment attributable to his service-connected PTSD with depression and memory loss, as well as his headaches.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On at least four occasions from July to September 2010, VA scheduled the Veteran for additional examinations to evaluate the level of impairment attributable to his PTSD with depression and memory loss, as well as his headaches.  However, he did not report for any of those examinations, and none of the notices informing him of those examinations was returned as undeliverable.  In addition, VA attempted to contact him telephonically to inform him of the examinations.  All such attempts were unavailing, and there is no reason to believe that any further efforts would be any more successful.  Further development in this regard would, therefore, unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Accordingly, additional efforts to schedule an examination are not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In addition to the foregoing, VA scheduled the Veteran for a June 2011 video conference before a Veterans Law Judge.  VA notified the Veteran of that video conference at his last known address of record as reported by his representative.  However, the Veteran failed to report for that video conference, and, in the six months since that time, has not requested that it be rescheduled.  Therefore, the Board concludes that he no longer wishes to have a hearing and will consider the appeal without the benefit of his testimony.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

PTSD with major depression and memory loss is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201 through 9440 (2011).  A 50 percent rating is warranted for PTSD with depression and memory loss, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD with depression and memory loss, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  See Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

The Veteran contends that the initial 50 percent rating for his service-connected PTSD with major depression and memory loss does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an initial increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's PTSD with depression and memory loss is the result of his combat experiences in Iraq which included a closed head injury due to the detonation of an improvised explosive device on August 30, 2006.  Shortly, thereafter, he was transferred to the continental United States.  During the ensuing treatment, the primary residuals of that injury were a short term memory loss, difficulty with attention and concentration, and intermittent headaches of varying duration.  A CT scan of the head, performed in September 2006, was negative for any abnormalities.  The diagnosis was post-concussion syndrome.

In August 2007, the Veteran began VA mental health treatment for PTSD and major depression.  During that treatment and during VA examinations in August 2007 and January 2009, the primary manifestations were short term memory loss, a depressed mood, irritability, a lack of motivation, and difficulty sleeping.  He stated that he reexperienced the traumatic stressor and avoided reminders of the trauma.  He had reportedly gotten into a couple of bar fights, but he felt that he could generally control his impulses.  

Since his separation from service, the Veteran has generally been fully employed and socially active and has been able to keep up with his routine responsibilities of self care.  He denies suicidal or homicidal ideation, and there is no evidence of obsessional rituals which interfere with his routine activities.  Moreover, he is well-oriented, and his thought processes are lucid and logical.  There is no evidence of near-continuous panic, and despite his depression, it does not affect his ability to function independently, appropriately and effectively.  In this regard, the August 2007 VA examiner opined that the Veteran's PTSD with depression and memory loss was productive of an occasional decrease in work efficiency or intermittent inability to perform his occupational tasks.  Otherwise, he found the Veteran to be, generally, functioning satisfactorily.  Indeed, despite his manifestations, he has consistently been assigned a GAF of 55, indicative of a moderate level of disability.  

After evaluating the record, the Board concludes that since service connection became effective March 7, 2007, the manifestations of the PTSD with depression and memory loss have not met or more nearly approximated the schedular criteria for a rating in excess the 50 percent rating currently in effect.  Therefore, an increased rating is not warranted, and the appeal is denied.

Headaches

The Veteran's headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran contends that the initial 30 percent rating for headaches, the residuals of a traumatic head injury, does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an initial increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A further review of the record, such as the report of his July 2007 VA general medical examination, discloses that the Veteran reports as many as 3 to 4 headaches a week, lasting as long as 10 hours at a time.  Although he has been prescribed medication for his headaches, the evidence does not show them to be frequently prostrating in nature or that they are productive of severe economic inadaptability.  As noted above he has, generally, been fully employed since his separation from service; and despite the reported frequency of his headaches, there is no evidence that they cause him to miss a significant time from work.  Indeed, the July 2007 VA examination shows that during the 4 months since service, he missed 2 days of work; and during a January 2009 VA neurologic consultation, he reported that while his headaches impaired his ability to work, he could, generally, tough them out.  Moreover, the February 2009 VA outpatient treatment record shows that he remains socially active 2 or 3 times a week.  

On balance, the foregoing findings show that since service connection became effective March 7, 2007, the manifestations of the Veteran's service-connected headaches have met or more nearly approximated the criteria for the 30 percent rating currently in effect.  Therefore, at this time, an increased rating is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD with major depression and memory loss and his service-connected headaches, residual of a head injury.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran's representative has expressly raised the matter of entitlement to an extraschedular rating.  However, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD with major depression and memory loss and his service-connected headaches, residual of a head injury.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD with major depression and memory loss and his service-connected headaches, residual of a head injury.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD with major depression and memory loss and his service-connected headaches, residual of a head injury such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

ORDER

Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected PTSD with major depression and memory loss is denied.

Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected status post closed head injury with residual posttraumatic headaches is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


